Exhibit 10.1
WILHELMINA INTERNATIONAL, INC.
200 CRESCENT COURT, SUITE 1400
DALLAS, TEXAS 75201
 


May 2, 2011
 

 
To:                      Sean Patterson

 
We are pleased to inform you that on May 2, 2011 the Board of Directors of
Wilhelmina International, Inc. (the “Company”) granted you non-qualified options
(the “Options”) to purchase two million (2,000,000) shares of the Company’s
common stock, at a price of $.21 per share and otherwise in accordance with the
Company’s 2011 Incentive Plan (the “Plan”).  The shares of Common Stock issuable
upon exercise of the Options are referred to hereinafter as the “Stock.”


The Options will become exercisable as follows:  (a) as to 666,667 shares of
Stock, on or after May 2, 2014; (b) as to a further 666,667 shares of Stock, on
or after May 2, 2015; and (c) as to the remaining 666,666 shares of Stock, on or
after May 2, 2016, and each such Option will expire on May 2, 2021.


These Options are issued in accordance with and are subject to and conditioned
upon all of the terms and conditions of the Plan (a copy of which in its present
form is attached hereto), as from time to time amended, provided, however, that
no future amendment or termination of the Plan shall, without your consent,
alter or impair any of your rights or obligations under the Options.  Reference
is made to the terms and conditions of the Plan, all of which are incorporated
by reference in this option agreement as if fully set forth herein.
 
Notwithstanding any other provision in this option agreement or the Plan, no
Option may be exercised unless and until the Stock to be issued upon the
exercise of the Option has been registered under the Securities Act of 1933 (the
“Securities Act”) and applicable state securities laws, or are, in the opinion
of counsel to the Company, exempt from such registration in the United
States.  The Company shall not be under any obligation to register the Stock,
although the Company may in its sole discretion register the Stock at such time
as the Company shall determine.  If the Company chooses to comply with an
exemption from registration, the Stock may, at the direction of the Committee,
bear an appropriate restrictive legend restricting the transfer or pledge of the
Stock, and the Committee may also give appropriate stop transfer instructions
with respect to the Stock to the Company’s transfer agent.
 
You understand and acknowledge that, under existing law, unless at the time of
the exercise of these Options a registration statement under the Securities Act
is in effect as to the Stock
 
 
 

--------------------------------------------------------------------------------

 
(i) any Stock purchased by you upon exercise of these Options may be required to
be held indefinitely unless the Stock is subsequently registered under the
Securities Act or an exemption from such registration is available; (ii) any
sales of the Stock made in reliance upon Rule 144 promulgated under the
Securities Act may be made only in accordance with the terms and conditions of
that rule (which, under certain circumstances, restricts the number of shares
which may be sold and the manner in which shares may be sold); (iii) in the case
of securities to which Rule 144 is not applicable, some other exemption will be
required; (iv) certificates for Stock to be issued to you hereunder shall bear a
legend to the effect that the Stock has not been registered under the Securities
Act and that the Stock may not be sold, hypothecated or otherwise transferred in
the absence of an effective registration statement under the Securities Act
relating thereto or an opinion of counsel satisfactory to the Company that such
registration is not required; (v) the Company may place an appropriate “stop
transfer” order with its transfer agent with respect to the Stock; and (vi) the
Company has undertaken no obligation to register the Stock or to include the
Stock in any registration statement which may be filed by it subsequent to the
issuance of the Stock to you.  In addition, you understand and acknowledge that
the Company has no obligation to you to furnish information necessary to enable
you to make sales under Rule 144.
 
These Options (or installment thereof) are to be exercised by delivering to the
Company a written notice of exercise in the form attached hereto as Exhibit A,
specifying the number of shares of Stock to be purchased, together with payment
of the purchase price of the Stock to be purchased.  The purchase price is to be
paid in cash or, at the discretion of the Committee, by one of the other means
provided in the Plan and referenced on Exhibit A.
 
Kindly evidence your acceptance of these Options and your agreement to comply
with the provisions hereof and of the Plan by executing this option agreement
under the words “Agreed To and Accepted.”
 

 
Very truly yours,
     
WILHELMINA INTERNATIONAL, INC.
             
By:
[schwarz.gif]    
Name:
Mark Schwarz
   
Title:
CEO
       
AGREED TO AND ACCEPTED:
                               
Sean Patterson
     



 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
WILHELMINA INTERNATIONAL, INC.
200 Crescent Court, Suite 1400
Dallas, Texas 75201


 
Gentlemen:
 
Notice is hereby given of my election to purchase _________ shares of Common
Stock, $0.01 par value (the “Stock”), of WILHELMINA INTERNATIONAL, INC. (the
“Company”), at a price of $.21 per share, pursuant to the provisions of the
stock option granted to me on May 2, 2011 under the Company’s 2011 Incentive
Plan.  Enclosed in payment for the Stock is:
 

  [  ]  
my check in the amount of $ _____.
*    
[  ]  
_____ shares of Stock having a total value of $ _____, such value based on the
Fair Market Value (as defined in the Plan) of the Stock.
*    
[  ]  
the cancellation of ________ shares of Stock pursuant to the cashless exercise
provision of the Plan having a total value of $ _____, such value based on the
Fair Market Value (as defined in the Plan) of the Stock.
*    
[  ]  
a combination of the foregoing, as indicated above.

 
The following information is supplied for use in issuing and registering the
Stock purchased hereby:
 

 
Number of Certificates
and Denominations
             
Name
             
Address
                             
Social Security Number
   

 
 
Dated:
           
Very truly yours,
           

 
___________________
* Subject to the approval of the Committee.
 